Citation Nr: 0216210	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In April 2001, the Board remanded the veteran's claim to the 
RO in Jackson, Mississippi for development in accordance with 
the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The case has returned to the 
Board and is ready for final appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2  In a November 1995 rating decision, the RO denied 
entitlement to service connection for PTSD, and properly 
advised the veteran as to such determination and his 
appellate rights; he did not appeal the decision and it 
became final. 

3.  The additional evidence received since the November 1995 
rating decision, considered in conjunction with the record as 
a whole, is cumulative or redundant, and is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  



CONCLUSIONS OF LAW

1.  An unappealed November 1995 rating decision which denied 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence has not been submitted and the 
claim for service connection for PTSD may not be reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act

As noted in the Introduction above, during the pendency of 
this appeal, the President signed into law the VCAA which 
contains notice and duty-to-assist provisions.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  The change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which pertains to new and 
material evidence claims and became effective August 29, 
2001.  With the exception of the amended provisions of 
38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.  

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  66 
Fed. Reg. at 45,630; 38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  
As noted, however, the regulatory provisions affecting the 
adjudication of claims to reopen a finally decided claim are 
applicable only to claims received on or after August 29, 
2001.  66 Fed. Reg. at 45,620.  Because the veteran's claim 
was received prior to that date, those regulatory provisions 
do not apply.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  38 U.S.C.A. § 5013(a) (West Supp. 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2001).  Here, the 
case was remanded to the RO specifically for consideration of 
the claim under the VCAA.  The record presently contains a 
January 2002 letter to the veteran and a June 2002 
Supplemental Statement of the Case that specifically informed 
him of the duty to assist and notice requirements of the 
VCAA, and he was informed of the types of evidence needed to 
reopen his claim.  The record shows that (1) the veteran has 
proffered accounts of the origin of his alleged PTSD, which 
have been presumed credible for purposes of development of 
the claim; (2) the veteran has alluded to no further existing 
evidence which has not been obtained; and (3) the Board is 
unaware of any further information which could be obtained.  
As such, VA's duty to notify has been met.  Quartuccio, 
supra.


II.  New and Material Evidence

For service connection to be awarded for PTSD, three elements 
must be present:  (1) a current medical diagnosis of PTSD; 
(2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2002);  
Moreau v. Brown, 9 Vet. App. 389 (1996).  

Service connection for PTSD was initially denied in a May 
1994 rating decision based on a finding that a diagnosis of 
PTSD had not been based on a verified in-service stressor.  
Service connection for PTSD was again denied by the RO in a 
November 1995 rating decision.  The RO determined that there 
was no clear diagnosis of PTSD, and no evidence of an in-
service stressor.  The veteran was informed of that decision 
as well as his appellate rights, but he did not appeal the 
determination.  As such, the November 1995 rating decision 
became final one year after he was notified of the decision.  
38 U.S.C.A. § 7105 (West 1991).  

The evidence of record at the time of the November 1995 
rating decision included of the veteran's DD Form 214, 
(Report of Transfer or Discharge), which disclosed that his 
military occupational specialty was power generator equipment 
operator.  He had served in Germany and was not awarded any 
citations indicative of combat.  He had only peace time 
service.  

Also of record at the time of the RO's November 1995 rating 
decision was the veteran's allegation that he had PTSD as a 
result of witnessing the death of a civilian in an accident 
involving a military truck while he was stationed in Germany.  
Service medical records, which were negative for any clinical 
evidence of PTSD, and VA hospitalization and outpatient 
reports, dated from 1986-1995, were also included in the 
file.  A review of a VA hospitalization report, dated from 
September to November 1993, reflected that the veteran 
reported that while in service in Germany, a civilian was 
killed by the truck in which he was riding.  He related he 
constantly dreamt of the in-service event and of the horrible 
injuries incurred by the civilian.  An Axis I diagnosis of 
PTSD was recorded at discharge in November 1993.  The 
remainder of the VA hospitalization and outpatient reports 
reflected various diagnoses of partial complex seizure 
disorder, personality changes due to seizures and head 
injury, intermittent explosive disorder, rule out seizure 
disorder, and organic brain syndrome with explosive behavior.  

In June 1998, the veteran filed a claim to reopen.  In 
support of this effort, he submitted additional VA hospital 
and outpatient records and private treatment records, dated 
from January 1999 to February 2002.  VA outpatient clinic 
reports indicate that the veteran was treated for paranoid 
schizophrenia with substance abuse.  The veteran related a 
history of an in-service motor vehicle accident in Germany.  
He reported nightmares of the injured man "moaning" and of 
his head being crushed.  Records from the Southwest 
Mississippi Mental Health Complex indicate that the examiner 
noted that the veteran initially described symptoms of PTSD 
due to the described stressor event.  However, upon review of 
the veteran's records, he observed that he had a history of a 
head injury with subsequent change in personality.  He also 
experienced psychotic symptoms.  The diagnoses were paranoid 
type schizophrenia; a history of alcohol abuse; and 
personality change due to seizure secondary to head injury.  

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2002).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The additional evidence submitted still does not contain a 
clinical diagnosis of PTSD based on a verified stressor.  The 
veteran's lay statements which suggest that he has PTSD as a 
result of witnessing an accident are similar to the 
contentions made in conjunction with his initial claim.  
Furthermore, as a layman, his opinion that he has PTSD is 
outside the scope of his competence, and may not serve as a 
basis for reopening the claim.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (citing Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (statements that are not competent are 
insufficient for purposes of reopening a claim)).  
Consequently, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge, supra.  Since the veteran has not met his 
burden of submitting new and material evidence, the claim for 
service connection for PTSD is not reopened, and the appeal 
in this regard is denied.  


ORDER

New and material evidence has not been submitted and the 
claim for service connection for PTSD is not reopened.  



		
	SUSAN J. JANEC
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

